Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 3, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  159592(75)(88)                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  WILLIAM MARK REIDENBACH,                                                                            Megan K. Cavanagh,
           Plaintiff-Appellee,                                                                                         Justices
                                                                   SC: 159592
  v                                                                COA: 340863
                                                                   MCAC: 14-000044
  CITY OF KALAMAZOO,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the separate motions of the Ford Motor Company and
  the Michigan Self-Insurers’ Association to file briefs amicus curiae are GRANTED. The
  amicus briefs filed by those respective entities on May 24, 2019, and July 2, 2019, are
  accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 3, 2019

                                                                              Clerk